DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/17/21, with respect to the rejection under Double Patenting have been fully considered and are persuasive. Applicant has submitted a proper Terminal Disclaimer.  Therefore, the Double Patenting rejection has been removed.  

Allowable Subject Matter
Claims 5-14 are allowed.  The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office action mailed 09/23/21, the prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claims 5, 13 and 14. Specifically, the closest prior art fails to teach or suggest the reagent strip having a test paper strip sealed in a protruding portion by a sealing film, the sampling needle movable by the manipulator from a first position above the protruding portion, to a second position wherein a lower end of the sampling needle is pierced through the sealing film and into the protruding portion.  The closest prior art to the applicant’s claimed invention is Wang (2012/0051974) in view of Ran (CN202330441) which has been cited previously see NOA from 15/033105. However, the prior art does not teach the reagent strip having a test paper strip sealed in a protruding portion by a sealing film, the sampling needle movable by the manipulator from a first position above the protruding portion, to a second position wherein a lower end of the sampling needle is pierced through the sealing film and into the protruding portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798January 21, 2022